Name: Council Regulation (EEC) No 4041/86 of 22 December 1986 fixing the flat-rate amounts of horse mackerel and blue whiting allocated to Spain for 1987
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 376 / 109 COUNCIL REGULATION (EEC) No 4041 / 86 of 22 December 1986 fixing the flat-rate amounts of horse mackerel and blue whiting allocated to Spain for 1987 Whereas , under Article 158 of the Act of Accession, a distinction must be made between fishing for demersal species and fishing for species other than demersal and whereas the group to which blue whiting and horse mackerel belong must therefore be defined , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal (*) and in particular Article 161 thereof, Having regard to the proposal from the Commission , Whereas , under Article 161 of the Act of Accession , flat-rate amounts of horse mackerel and blue whiting are allocated to Spain together with , for a three-year period , a supplementary quantity of hake which may not exceed 4 500 tonnes and the size of which is determined annually on the basis of the state of the stocks concerned ; Whereas those flat-rate amounts of horse mackerel and blue whiting must be distributed among ICES sub-areas and divisions V b (EC zone), VI , VII and VIII a , b and d; Whereas the overall level of the share of hake available to the Community in ICES sub-areas and divisions V b (EC zone), VI , VII and VIII a and b reaches 60 000 tonnes for 1987 ; whereas therefore there is no reason to allocate to Spain for that year the said flat-rate amount of hake; HAS ADOPTED THIS REGULATION: Article 1 The zones in which the flat-rate quantities of horse mackerel and blue whiting allocated to Spain for 1987 may be fished shall be as set out in the Annex . Article 2 Blue whiting and horse mackerel shall , for the purposes of the fishing activities referred to in this Regulation , be considered to be species other than demersal . Article 3 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW (') OJ No L 302 , 15 . 11 . 1985 , p. 23 . 31 . 12 . 86No L 376 / 110 Official Journal of the European Communities ANNEX Allocation of the flat-rate amounts Species ICES zone Flat-rate amounts ( tonnes) Horse mackerel V b (EC zone), VI , VII ( J ) 10 000 VIII a , b , d 21 000 Blue whiting V b (EC zone), VI , VII (^ 10 000 VIII a , b , d 20 000 (') Fishing is prohibited in the area south of latitude 56 °30' N, east of longitude 12 °00' W and north of latitude 50 °30 ' N.